DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to an application filed on 06/07/2022, in which claims 1-16 are pending and ready for examination.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted was filed before the mailing date of the Office Action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang (US Pub. 20220046253 A1).

Regarding claim 1, Zhang discloses an image decoding method performed by a decoding apparatus, the method comprising (Zhang; Fig. 6, 7, Para. [0038, 39]. A video coding system is used to encode and decode video data.): 
obtaining a Block-based Delta Pulse Code Modulation (BDPCM) enabled flag for whether BDPCM is enabled for a luma block and a chroma block (Zhang; Para. [0052]. A BDPCM enabled flag, e.g., is determined for whether BDPCM is used for a luma block and a chroma block.); 
obtaining a BDPCM luma flag for whether the BDPCM is applied to a current luma block based on the BDPCM enabled flag (Zhang; Para. [0067]. A BDPCM luma flag is determined whether BDPCM is used for a current luma block in accordance with a BDPCM enabled flag.); 
obtaining a BDPCM luma direction flag for a prediction direction of the current luma block based on the BDPCM luma flag (Zhang; Para. [0067]. A BDPCM luma direction flag is determined for a direction for a current luma block in accordance with a BDPCM luma flag.); 
deriving prediction samples of the current luma block based on an intra prediction mode derived based on the BDPCM luma direction flag (Zhang; Para. [0043, 44, 67]. Prediction samples are determined for a current block, including a luma block and a chroma block, using an intra prediction mode in accordance with a BDPCM luma direction flag.); 
obtaining a BDPCM chroma flag for whether the BDPCM is applied to current chroma blocks based on the BDPCM enabled flag (Zhang; Para. [0067]. A BDPCM chroma flag is determined whether BDPCM is used for a current chroma block in accordance with a BDPCM enabled flag.); 
obtaining a BDPCM chroma direction flag for a prediction direction of the current chroma blocks based on the BDPCM chroma flag (Zhang; Para. [0067]. A BDPCM chroma direction flag is determined for a direction for a current chroma block in accordance with a BDPCM chroma flag.); 
deriving prediction samples of the current chroma blocks based on an intra prediction mode derived based on the BDPCM chroma direction flag (Zhang; Para. [0043, 44, 67]. Prediction samples are determined for a current block, including a luma block and a chroma block, using an intra prediction mode in accordance with a BDPCM chroma direction flag.); and 
generating a reconstructed picture based on the prediction samples of the current luma block and the prediction samples of the current chroma blocks (Zhang; Para. [0162-163]. A reconstruction block/picture is determined in accordance with prediction/reference samples of a current block, including a luma block and a chroma block.).

Regarding claim 2, Zhang discloses wherein when a value fo the BDPCM luma flag, the BDPCM luma flag represents that the BDPCM is applied to the current luma block and the BDPCM luma direction flag is present (Zhang; Para. [0067]. For a value of BDPCM luma flag being 1, BDPCM is used for a current luma block, and a BDPCM luma direction flag is present.), 
wherein when a value fo the BDPCM chroma flag, the BDPCM chroma flag represents that the BDPCM is applied to the current chroma blocks and the BDPCM chroma direction flag is present (Zhang; Para. [0067]. For a value of BDPCM chroma flag being 1, BDPCM is used for a current chroma block, and a BDPCM chroma direction flag is present.).

Regarding claim 3, Zhang discloses wherein when a tree type of an image is a single tree, and a value of the BDPCM enabled flag is 1, the BDPCM chroma flag and the BDPCM chroma direction flag are signaled (Para. [0052, 62, 67]. For a tree type being a single tree with a luma block and two chroma blocks, see Para. [0062], and a BDPCM flag, e.g. sps_bdpcm_enabled_flag being 1 such that sps_bdpcm_chroma_enabled_flag being a value including 1, BDPCM chroma direction flag and BDPCM chroma flag are signaled.).

Regarding claim 4, Zhang discloses wherein the prediction direction of the current luma block is derived as a horizontal direction when a value of the BDPCM luma direction flag is 0, and the prediction direction of the current luma block is derived as a vertical direction when the value of the BDPCM luma direction flag is 1 (Zhang; Para. [0070]. For a BDPCM luma direction flag being 0, a horizontal direction is used as prediction direction for a current luma block, and for a BDPCM luma direction flag being 1, a vertical direction is used as prediction direction for a current luma block.).

Regarding claim 5, Zhang discloses wherein the prediction direction of the current chroma blocks is derived as a horizontal direction when a value of the BDPCM chroma direction flag is 0, and the prediction direction of the current chroma blocks is derived as a vertical direction when the value of the BDPCM chroma direction flag is 1 (Zhang; Para. [0070]. For a BDPCM chroma direction flag being 0, a horizontal direction is used as prediction direction for a current chroma block, and for a BDPCM chroma direction flag being 1, a vertical direction is used as prediction direction for a current chroma block.).

Regarding claim 6, Zhang discloses wherein the current chroma blocks comprise a current chroma Cb block and a current chroma Cr block (Zhang; Para. [0056]. Current chroma blocks includes a chroma Cb block and a chroma Cr block.).

Regarding claim 7, Zhang discloses wherein the BDPCM enabled flag is signaled in a sequence parameter set (SPS) syntax (Zhang; Para. [0052]. A BDPCM flag is signaled in a SPS.).

Regarding claim 8, Zhang discloses wherein when a chroma format of an image is at least one of YUV 420, YUV 444, or YUV 422, the BDPCM enabled flag is signaled (Zhang; Para. [0043]. A BDPCM flag is signaled for a chroma format being at least 4:4:4.).

Regarding claim 9, Zhang discloses wherein the generating the reconstructed picture based on the prediction samples of the current luma block and the prediction samples of the current chroma blocks comprises: deriving residual samples of the current luma block based on received residual information (Zhang; Para. [0278. 284]. A residual block of a current luma block is determined in accordance with transmitted/received residual information.); and 
generating reconstructed samples of the current luma block based on the prediction samples of the current luma block and residual samples (Zhang; Para. [0294]. A current block, including a current luma block, is reconstructed in accordance with a prediction block and a residual block.).

Regarding claim 10, Zhang discloses wherein when the BDPCM is applied to the current luma block, and the prediction direction of the current luma block is derived as the vertical direction, the residual information includes syntax elements for a target residual sample of the current luma block (Zhang; Para. [0044]. For BDPCM being used and prediction direction being determined as vertical direction (or horizontal), residual information includes syntax for a residual block of a current block, see Para. [0284], wherein syntax structure is transmitted.), 
wherein the syntax elements for the target residual sample represents a difference between a residual coefficient value of the target residual sample and a residual coefficient value of a top neighboring residual sample of the target residual sample (Zhang; Para. [0045-46]. For BDPCM being used, a difference between a residual block and a neighboring residual block is determined and indicated by syntax information, see Para. [0284].).

Regarding claim 11, Zhang discloses wherein the difference is derived based on the syntax elements for the target residual sample, wherein a residual coefficient of the target residual sample is derived as a sum of the residual coefficient value of the top neighboring residual sample and the difference (Zhang; Para. [0045, 48]. A residual block is determined by adding inverse quantized residual (difference residual) to a predicted neighboring residual block (top or left) in accordance with syntax information associated with BDPCM.).

Regarding claim 12, Zhang discloses an image encoding method performed by an encoding apparatus, the method comprising (Zhang; Fig. 6, 7, Para. [0038, 39]. A video coding system is used to encode and decode video data.): 
determining whether Block-based Delta Pulse Code Modulation (BDPCM) is enabled for a chroma block and a luma block (Zhang; Para. [0044]. BDPCM is determined to eb used or not for a current block.); 
generating a BDPCM enabled flag for whether the BDPCM is enabled for the chroma block and the luma block based on a result of the determination (Zhang; Para. [0052]. A BDPCM enabled flag, e.g., is determined for whether BDPCM is used for a luma block and a chroma block.); 
generating prediction samples for a current luma block based on the BDPCM (Zhang; Para. [0043, 44, 67]. Prediction samples are determined for a current block, including a luma block and a chroma block, using an intra prediction mode in accordance with a BDPCM luma direction flag.); 
generating prediction samples for current chroma blocks based on the BDPCM (Zhang; Para. [0043, 44, 67]. Prediction samples are determined for a current block, including a luma block and a chroma block, using an intra prediction mode in accordance with a BDPCM chroma direction flag.); 
generating BDPCM related information for the current luma block and BDPCM related information for the current chroma blocks (Zhang; Para. [0052]. BDPCM related information of flag and direction flag are generated for current blocks.); and 
encoding image information including the BDPCM enabled flag, the BDPCM related information for the current luma block and the BDPCM related information for the current chroma blocks (Zhang; Para. [0052, 67]. A BDPCM enabled flag and BDPCM related information of a flag and a direction flag are coded for current blocks including luma blocks and chroma blocks.), 
wherein the BDPCM related information for the current luma block includes a BDPCM luma flag for whether the BDPCM is applied to the current luma block and a BDPCM luma direction flag for a prediction direction of the current luma block (Zhang; Para. [0052, 67]. BDPCM related information includes a BDPCM luma flag and BDPCM luma direction flag.), 
wherein the BDPCM related information for the current chroma blocks includes a BDPCM chroma flag for whether the BDPCM is applied to the current chroma blocks and a BDPCM chroma direction flag for a prediction direction of the current chroma blocks (Zhang; Para. [0052, 67]. BDPCM related information includes a BDPCM chroma flag and BDPCM chromaa direction flag.).

Regarding claim 13, Zhang discloses wherein the BDPCM enabled flag is signaled in a sequence parameter set (SPS) syntax (Zhang; Para. [0052]. A BDPCM flag is signaled in a SPS.).

Regarding claim 14, Zhang discloses wherein when a chroma format of an image is at least one of YUV 420, YUV 444, or YUV 422, the BDPCM enabled flag is signaled (Zhang; Para. [0043]. A BDPCM flag is signaled for a chroma format being at least 4:4:4.).

Claim 15 is directed to a non-transitory computer-readable storage medium storing a bitstream generated by a method (Zhang; Para. [0340]. A non-transitory coding system includes memory and processors are used.), the method comprising a sequence of processing steps corresponding to the same as claimed in claim 12, and is rejected for the same reason of anticipation as outlined above.

Regarding claim 16, Zhang discloses a transmission method of data for an image, the method comprising: 
obtaining a bitstream of image information including a Block-based Delta Pulse Code Modulation (BDPCM) enabled flag (Zhang; Para. [0052]. A BDPCM enabled flag, e.g., is determined for whether BDPCM is used for a luma block and a chroma block.), BDPCM related information for a current luma block and BDPCM related information for a current chroma blocks (Zhang; Para. [0067]. BDPCM related information is determined for current blocks including luma blocks and chroma blocks.); and 
transmitting the data including the bitstream of the image information including the BDPCM enabled flag, the BDPCM related information for the current luma block and the BDPCM related information for the current chroma blocks (Zhang; Para. [0052, 67]. A BDPCM enabled flag and BDPCM related information of a flag and a direction flag are coded and signaled for current blocks including luma blocks and chroma blocks.), 
wherein the BDPCM enabled flag represents whether the BDPCM is enabled for a chroma block and a luma block (Zhang; Para. [0052]. A BDPCM enabled flag indicates whether BDPCM is used for current blocks including luma blocks and chroma blocks), 
wherein the BDPCM related information for the current luma block includes a BDPCM luma flag for whether the BDPCM is applied to the current luma block and a BDPCM luma direction flag for a prediction direction of the current luma block (Zhang; Para. [0052, 67]. BDPCM related information includes a BDPCM luma flag and BDPCM luma direction flag.), 
wherein the BDPCM related information for the current chroma blocks includes a BDPCM chroma flag for whether the BDPCM is applied to the current chroma blocks and a BDPCM chroma direction flag for a prediction direction of the current chroma blocks (Zhang; Para. [0052, 67]. BDPCM related information includes a BDPCM chroma flag and BDPCM chromaa direction flag.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Xiu (US Pub. 20220303580 A1) teaches a video coding system that performs ACT and BDPCM.
Yoo (US Pub. 20220150542 A1) teaches a video coding system that perform BDPCM in accordance with a BDPCM flag.
Wang (US Pub. 20220286674 A1) teaches a video coding system that performs adaptive filtering and subblock coding for BDPCM.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245. The examiner can normally be reached Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485